DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed on 08/23/2021 are entered.  Claims are amended to avoid previously presented interpretations under 35 USC 112(f).  The claims also change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims and the current action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0404589) in view of Lou (US 2020/0178171).
	Wang discloses the following features.
	Regarding claim 1, a communication apparatus (see STA 102a in Fig. 1C, which is also a WTRU as recited in paragraph [0037] and see WTRU in Fig. 1B and throughout the reference), comprising: one or more memories having instructions stored 
compressed BSSID, SSID, or any other type of ID, where such information may be included in the WUR mode setup frame or roaming request/response frame exchange with a previously associated AP or be configured through firmware or software” recited in paragraph [0244], wherein a compressed SSID is considered a short-SSID and wherein the WUR discovery frame including the compressed SSID is considered to be transmitted by a communication apparatus having the compressed SSID previously used by the STA is considered to be a compressed SSID of the STA). 
	Regarding claim 7, wherein the predetermined selection criterion is a criterion that is for selecting a WUR channel used by another communication apparatus having a BSSID (see “if the wake-up method to be used indicates a WUR discovery frame, the WUR transceiver of the STA may monitor one or more WUR discovery channel(s) for one or more suitable BSS/SS/ESS/HESS/AP IDs” recited in paragraph [0244], wherein the WUR discovery frame including the BSSID must be transmitted by another communication apparatus using the BSSID).
	Regarding claim 11, a control method of a communication apparatus (see STA 102a in Fig. 1C, which is also a WTRU as recited in paragraph [0037] and see WTRU in Fig. 1B and throughout the reference), comprising: receiving a radio frame complying 
	Regarding claim 12, a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a control method of a communication apparatus (see STA 102a in Fig. 1C, which is also a WTRU as recited in 
	Wang does not disclose the following features: regarding claims 1, 11 and 12, wherein the selection being made based on a predetermined selection criterion.

	Regarding claims 1, 11 and 12, wherein the selection being made based on a predetermined selection criterion (see “In another example, the WUR channel hopping pattern may go through a selected subset of the WUR channels 601-604. For example, the hopping pattern may be [601, 604, 603] such that WUR channel 602 may not be used by the STA 608. The WUR channel down-selection may depend on the WUR channel quality report and user density on each WUR channel 601-604” recited in paragraph [0102]; wherein Wang, as shown above teaches similar WUR channel hopping in paragraph [0137], wherein the STA tries to detect the WUR discovery frames by switching through the different sub-channels in the WUR channel or WUR discovery channel, wherein Lou discloses the selection of channels and the use of hopping patterns based on the WUR channel quality and user density).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Wang using features, as taught by Lou, in order to ensure reliable transmission of the WUR frames (see paragraph [0102] and [0136] of Lou).
	
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Lou as applied to claim 1 above, and further in view of Li (US 2019/0223101).
	Wang and Lou disclose the features as shown above.
	Wang also discloses the following features.

	Wang does not explicitly disclose the following features: regarding claim 8, a determination unit configured to determine, based on information included in the WUR Discovery frame received in the WUR channel, whether reception of the WUR Discovery frame is valid; regarding claim 9, if the information included in the WUR Discovery frame received in the WUR channel represents an operating channel of PCR of 5GHz, it is determined that the reception of the WUR Discovery frame is valid; regarding claim 10, wherein if the information included in the WUR Discovery frame received in the WUR channel represents a Compressed SSID, and the Compressed SSID matches an SSID of the communication apparatus, it is determined that the reception of the WUR Discovery frame is valid.
	Li discloses the following features.
	Regarding claim 8, a determination unit configured to determine, based on information included in the WUR Discovery frame received in the WUR channel, whether reception of the WUR Discovery frame is valid (see “the WUR may receive a WUR discovery frame (operation 910) associated with the electronic device, where the WUR discovery frame includes a compressed or a partial identifier associated with the electronic device or a WLAN that includes the electronic device. For example, the compressed or partial identifier may be included in a payload field in the WUR discovery frame. Note that the identifier may be or may include a compressed or partial SSID” recited in paragraph [0121], wherein the electronic device analyze that received WUR 
Regarding claim 9, if the information included in the WUR Discovery frame received in the WUR channel represents an operating channel of PCR (see “PCR” recited in paragraph [0004]) of 5GHz, the determination unit determines that the reception of the WUR Discovery frame is valid (see “the WUR discovery frame may be communicated in the same or a different band of frequencies that the band(s) of frequencies used by the PCR. For example, the WUR discovery frame may be communicated in one or more bands of frequencies, including: 900 MHz, 2.4 GHz, 5 GHz, 60 GHz, and/or a band of frequencies used by LTE” recited in paragraph [0201], wherein being able to communicate using the WUR discovery frame suggests the WUR discovery frame is considered to be valid by the electronic device receiving the WUR discovery frame).
	Regarding claim 10, wherein if the information included in the WUR Discovery frame received in the WUR channel represents a Compressed SSID, and the Compressed SSID matches an SSID of the communication apparatus, the determination unit determines that the reception of the WUR Discovery frame is valid (see “the WUR may receive a WUR discovery frame (operation 910) associated with the electronic device, where the WUR discovery frame includes a compressed or a partial identifier associated with the electronic device or a WLAN that includes the electronic device. For example, the compressed or partial identifier may be included in a payload field in the WUR discovery frame. Note that the identifier may be or may include a compressed or partial SSID” recited in paragraph [0121], wherein the electronic device 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Wang and Lou using features, as taught by Li, in order to receive the WUR discovery frame that identifies a WLAN that includes the receiving electronic device and a channel associated with the WLAN (see paragraph [0007] of Li).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473